COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

                                                §
 IN RE: JOSE RAMIREZ,                                          No. 08-09-00318-CV
                                                §
                                                          AN ORIGINAL PROCEEDING
                   Relator.                     §
                                                                   IN MANDAMUS
                                                §

                                                §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Jose Ramirez, asks this Court to issue a writ of mandamus against the Honorable

Kathleen H. Olivares, Judge of the 205th District Court of El Paso County. To be entitled to

mandamus relief, a relator must meet two requirements. First, the relator must show that the trial

court clearly abused its discretion. In re Prudential Insurance Company of America, 148 S.W.3d
124, 135 (Tex. 2004). Second, the relator must demonstrate he has no adequate remedy by appeal.

Id. at 136. Based on the record before us, we are unable to conclude that Relator is entitled to

mandamus relief. Accordingly, we deny the relief requested in his mandamus petition. See

TEX .R.APP .P. 52.8(a).


January 27, 2010
                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.